          Case 1:18-cv-01822-CL         Document 1      Filed 10/15/18     Page 1 of 5




BILLY J. WILLIAMS, OSB #90136
United States Attorney
District of Oregon
KATHLEEN L. BICKERS, OSB #85151
kathleen.bickers@usdoj.gov
Assistant United States Attorney
United States Attorney’s Office
District of Oregon
1000 S.W. Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     (503) 727-1060
Facsimile:     (503) 727-1117
Attorneys for United States




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    MEDFORD DIVISION




UNITED STATES OF AMERICA,                                             Civil Case No.: 1:18-cv-1822

                      Plaintiff,
                                                   COMPLAINT FOR FORECLOSURE
v.

SCOTT W. CHEYNE,

                      Defendant.


       COMES NOW the UNITED STATES OF AMERICA, by Billy J. Williams, United

States Attorney for the District of Oregon and through Kathleen Bickers, Assistant United States

Attorney for the District of Oregon, for its claim for relief against the above-named Defendant,

alleges as follows:



Page 1 – Complaint for Foreclosure
United States v. Cheyne, 1:18-cv-1822
         Case 1:18-cv-01822-CL          Document 1      Filed 10/15/18     Page 2 of 5




1.     This Court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1345, as the

       United States is plaintiff. Venue is proper pursuant to 28 U.S.C. § 1391, as this action is

       to foreclose mortgages and security agreements describing real and personal property

       located in Klamath County, State of Oregon.

2.     On or about May 24, 2005, Defendant Scott W. Cheyne and Janine M. Cheyne, then

       husband and wife, executed and delivered to the United States of America, acting through

       its agency, the Farm Service Agency (“FSA”) an agency of the United States Department

       of Agriculture (“USDA”), a promissory note in the amount of $102,700.00. A copy of

       this note is attached as Exhibit A. This note was rescheduled by an additional promissory

       note dated May 30, 2006, executed by Scott W. Cheyne and Janine M. Cheyne, then

       husband and wife, in the amount of $56,975.95. A copy of this note rescheduling this

       debt is attached as Exhibit B.

3.     On or about May 24, 2005, for the purpose of securing the payment of the promissory

       notes described in paragraph 2, Defendant Scott W. Cheyne and Janine W. Cheyne, then

       husband and wife, executed and delivered to FSA a real estate mortgage describing

       certain real property they owned in Klamath County, Oregon. A copy of this mortgage is

       attached as Exhibit C. This real estate mortgage was recorded May 25, 2005, in Volume

       M05, Page 38380, in the Official Records of Klamath County, Oregon.

4.     On or about May 30, 2006, for the purpose of further securing payment of the promissory

       notes described in paragraph 1, Defendant Scott W. Cheyne and Janine M. Cheyne, then

       husband and wife, executed and delivered to FSA a real estate mortgage describing

       certain real property they owned in Klamath County, Oregon. A copy of this mortgage is



Page 2 – Complaint for Foreclosure
United States v. Cheyne, 1:18-cv-1822
         Case 1:18-cv-01822-CL          Document 1      Filed 10/15/18     Page 3 of 5




       attached as Exhibit D. This real estate mortgage was recorded June 2, 2006, in Volume

       M06, page 11200, in the Official Records of Klamath County, Oregon.

5.     Defendant Scott W. Cheyne and Janine M. Cheyne were divorced by order dated June 15,

       2009 in Scott W. Cheyne and Janine M. Cheyne, Circuit Court of the State of Oregon for

       the County of Klamath, Case No. 08-01214CV. As part of the Stipulated General

       Judgment of Dissolution of Marriage, Defendant Scott W. Cheyne was awarded all

       interest in the subject real property described in the mortgages as detailed in paragraphs 3

       and 4.

6.     On August 16, 2010, Janine M. Cheyne was discharged from personal liability for the

       obligation described in paragraph 1 by order of the United States Bankruptcy Court for

       the District of Oregon in her Chapter 7 case, In re Janine M. Cheyne, Case No. 10-62780-

       aer7. FSA is not seeking collection of any debt from Janine M. Cheyne.

7.     On October 20, 2011, Defendant Scott W. Cheyne filed a Chapter 13 petition in the

       United States Bankruptcy Court for the District of Oregon, In re Scott William Cheyne,

       Case No. 11-65174-fra13. Pursuant to his Chapter 13 plan, Defendant Scott W. Cheyne

       cured his default on his debt to FSA pursuant to 11 U.S.C. §1322(b)(5), which allows a

       debtor to cure an arrearage while maintaining the regular payments on the debt where the

       last payment is after the final date of the plan. Defendant Scott W. Cheyne received a

       Chapter 13 discharge pursuant to 11 U.S.C. § 1328(a). Accordingly, Defendant Scott W.

       Cheyne remains personally liable for his debt to FSA.

8.     Defendant Scott W. Cheyne is delinquent in payment of the indebtedness pursuant to the

       notes described in paragraph 2, and secured by the mortgages described in paragraphs 3

       and 4. In accordance with the provisions of the promissory notes and mortgages

Page 3 – Complaint for Foreclosure
United States v. Cheyne, 1:18-cv-1822
           Case 1:18-cv-01822-CL         Document 1      Filed 10/15/18     Page 4 of 5




       described above, and after taking all actions required under applicable regulations, on

       March 11, 2015, FSA accelerated the entire indebtedness owing pursuant to the terms of

       the promissory notes, and declared all immediately debt immediately due and payable.

       Defendant Scott W. Cheyne is indebted to FSA in the amount of $38,563.07 principal,

       and $14,990.44 interest computed through March 8, 2018, with interest accruing

       thereafter at the daily rate of $4.4902.

9.     The interests of Defendant in the real property described in the mortgages are inferior to

       the interest held by FSA.

       WHEREFORE, the United States of America requests judgment against Defendant as

follows:

1.     Against Defendant Scott W. Cheyne in the amount of $53,553.51 ($38,563.07 principal

       and $14,990.44) with interest to accrue at the rate of $4.4902 from March 8, 2018, to the

       date of judgment, and interest from the date of judgment at the legal rate until paid in full,

       for costs of suit, and other proper relief.

2.     Directing that the mortgages described in paragraphs 3 and 4 be foreclosed and the real

       property be sold by the United States Marshal for the District of Oregon in the manner

       provided by law; that the parties hereto be allowed to bid at the said foreclosure sale; that

       the purchaser at said sale shall be issued a Certificate of Sale of Real Property, be

       immediately let into possession of said property, and be entitled to such remedies as are

       available at law to secure possession, including a writ of assistance, if defendant, or any

       of them, or any other party or person shall refuse to surrender possession to the purchaser

       immediately on the purchaser’s demand for possession; and that at the termination of the

       redemption period the Marshal issue his Deed.

Page 4 – Complaint for Foreclosure
United States v. Cheyne, 1:18-cv-1822
         Case 1:18-cv-01822-CL          Document 1       Filed 10/15/18      Page 5 of 5




3.     That proceeds realized from the sale of the real property aforesaid be applied as follows:

       first, in payment of attorneys’ fees, costs, and expenses of this suit; and second, in

       payment of the judgment granted the United States of America.

4.     If the proceeds from the sale of the real property described in the mortgage are

       insufficient to pay the United States of America in full, that a deficiency judgment be

       entered against Scott W. Cheyne, and that the United States of America may collect from

       any other nonexempt assets belonging to Scott W. Cheyne.

5.     Decreeing that the Defendant and all persons claiming by, through or under them be

       forever barred and foreclosed from asserting any right, title, or interest in and to the said

       mortgaged property, except the right of redemption provided by law.

6.     For such other and further relief as the Court may deem fit and proper.

       DATED this 15th day of October, 2018.

                                              BILLY J. WILLIAMS
                                              United States Attorney
                                              District of Oregon


                                              /s Kathleen L. Bickers__________________
                                              KATHLEEN L. BICKERS
                                              Assistant United States Attorney
                                              Attorneys for Plaintiff




Page 5 – Complaint for Foreclosure
United States v. Cheyne, 1:18-cv-1822
              Case 1:18-cv-01822-CL                        Document 1-1                  Filed 10/15/18                Page 1 of 3




                                                                                                                       ORIGINAL
 REPRODUCE LOCALLY. Include form number and date on all reproductions.                8. KIND OF LOAN
 FSA-1940-17                                U.S. DEPARTMENT OF AGRICULTURE
 (10-26-99)
                                                                Farm Service Agency      Type:       OL               [2Q   Regular

                          PROMISSORY NOTE
                                                                                                                      D  Limited Resource
                                                                                               Pursuant to:
 1. Name                                                                                    [}] Consolidated Farm & Rural Development Act
                     CHEYNE, SCOTT W. AND JANINE M.



                                                                                                                      §
 2. State                             3. County                           Emergency Agricultural Credit Adjustment Act of 1978
                 OREGON                         KLAMATH        9. ACTION REQUIRING NOTE
t--4-._C_a_s_e_N_u_m_b_e_r---------+--5-.-D-a-te-------------;    ~ Initial loan                   Rescheduling
              43-18-541 94 3899                         MAY 24, 2005                         Subsequentloan                 Reamortization
 6. Fund Code                                  7. Loan Number                                Consolidated &                 Credit sale
                                                                                             subsequent loan
                     44                                         01                           Consolidation                  Deferred payments
                                                                                             Conservation easement          Debt write down

   FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
 of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
 assigns, at its office in 2316 SOUTH 6TH STREET, SUITE C, KLA!li.ATH FALLS, OREGON            97601

 - - - - - - - - - - - - - , or at such other place as the Government may later designate in writing, the principal sum of

 _o_N_E_HUN_D_R_E_D_T_w_o_T_H_o_u_sAN_D_s_E_v_E_N_H_UN_DR_E_D_AN_D_N_o_;_1_o_o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dollars

 ($_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _1_0_2_,_7_o_o_._0_0_), plus interest on the unpaid principal balance at the RATE of

 _F_o_u_R_AN_D_O_N_E_-_Q_U_AR_T_E_R_P_E_R_CE_N_T_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _percent (                   4. 2500 %) per annum and

 _z_E_R_o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _dollars ($_ _ _ _ _ _ _ _ _-_o_-_

 ofNoncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
 CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
 the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
 highest rate established in regulations of the Farm Service Agency for the type ofloan indicated above.

     Principal and interest shall be paid in _ _ _ _2_ _ _ _ installments as indicated below, except as modified by a different rate of
 interest, on or before the following dates:

 $                         2656. oo on 01/01/06                         ;$                              N/A on

 $                             N/A on                                   ;$                              N/A on

 $                              N/A   011                               ;$                              N/A on

 $                             N/A on                                   ;$                             N/A     on

  $                             N/Aon                                   ;$                                N/A on

  $                             N/A on                                   ;$                               N/A on

 and$                                       N/A thereafter on N/A                         of each N/A                        until the principal and
 interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
 1                           years from the date of this note, and except that prepayments may be made as provided below. The consideration for
 this note shall also support any agreement modifying the foregoing schedule of payments.

      If the total amount of the loan is not advanced at the time ofloan closing, the loan funds shall be advanced to the Borrower as requested by
  Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
  authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
  the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                         Position 2




United States v. Cheyne,                                             Complaint                                       Exhibit A, Page 1 of 3
1:18-cv-1822
                Case 1:18-cv-01822-CL                                           Document 1-1                            Filed 10/15/18                           Page 2 of 3




 FSA-1940-17 (10-26-99)                                                                                                                                                                   Page 2 of3

    For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
 to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
 new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
 Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
 such new principal shall accrue interest at the rate evidenced by this instrument.

     Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
 deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
 eligible for deferral.

    Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
 Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
 involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
 Borrower to pay the remaining installments as scheduled in this note.

    If the Govermnent at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Govermnent
 as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
 Govermnent, be remitted by the Govermnent to the holder promptly or, except for final payment, be retained by the Govermnent and remitted to
 the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
 the Govermnent on an installment due date basis, shall be the date of the United States Treasury check by which the Govermnent remits the
 payment to the holder. The effective date of any prepayment retained and remitted by the Govermnent to the holder on an installment due date
 basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
 between such date and the date of the Treasury check to the holder.

     Any amount advanced or expended by the Govermnent for the collection of this note or to preserve or protect any security for the loan or
 otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
 at the option of the Govermnent shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
 be immediately due and payable by Borrower to the Government without demand.

    Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
 assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
 consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

    If"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
 "Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
 principal and interest on the following described note(s) or assumption agreement(s) (new terms):

 FUND CODE/                                              INTEREST                       DATE                                                                               LAST INSTALL. DUE
  LOAN NO.                   FACE AMOUNT                   RATE                     (include year)                      ORIGINAL BORROWER                                     (include year)

                         $                                              %
                         $                                              %
                         $                                              %
                         $                                               %
                         $                                               %
                         $                                               %
                         $                                               %


       Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
  this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
  loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
  obligations.

      REFINANCING (GRADUATIO:N) AGREEMENT: Ifat anytime it shall appear to the Govermnent that the Borrower maybe able to
  obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
  of time, Borrower will, at the Govermnent's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
  is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
  was made to the Borrower as a non-program loan.



  The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, col or, national origin, gender, religion, age, disability, political beliefs,
  sexual orientation, and marital or family status. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information
  (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at /202) 720-2600 (voice and TDD). To fife a complaint of discrimination, write USDA. Director, Office of Civil Rights,
  Room 326-W, Whitten Building, 1400 Independence Avenue, SW, Washington, D.C. 20250-9410 or call /202) 720-5964 (voice or TDD). USDA is an equal opportunity provider and employer.




United States v. Cheyne,                                                                  Complaint                                                         Exhibit A, Page 2 of 3
1:18-cv-1822
            Case 1:18-cv-01822-CL                         Document 1-1                  Filed 10/15/18                Page 3 of 3




 FSA-1940-17      (10-26-99)                                                                                                        Page 3 of3

     HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
 this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
 the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If(!) the
 term of the loan exceeds January 1, I 990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
 erodible land that is exempt from the restrictions of Exhibit M until either January 1, 1990, or two years after the Natural Resources
 Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
 the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
 Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
 appropriate conservation district in accordance with 1\1RCS's requirements. Furthermore, if the term of the loan exceeds January 1, 1995,
 Borrower further agrees that Borrower must demonstrate prior to January l, 1995, that any production of an agricultural commodity on highly
 erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
 in accordance with NRCS's requirements.

    DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
 default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
 otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON At"\'Y SUCH
 DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

    This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
 Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofioan as indicated in the "Kind of Loan"
 block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
 the express provisions of this note.


 Presentment, protest, and notice are waived.



  (SEAL)
                                                                       SCOTT   w.   CHYNE                                                (Borrower)

                                                                   ',~£.Af,.~,4.L~~-~-
                                                                       po BOX 448
                                                                       MIDLAND, OR        97634




                                                           RECORD OF ADVANCES
      AMOUNT                                              AMOUNT                    DATE                AMOUNT                        DATE
                                                  $                                               $
                                                  $                                               $
                                                  $                                               $
                                                  $                                               $
                                                                                    TOTAL         $   ID.fl '?Vo




United States v. Cheyne,                                          Complaint                                       Exhibit A, Page 3 of 3
1:18-cv-1822
               Case 1:18-cv-01822-CL                         Document 1-2                Filed 10/15/18                 Page 1 of 3




                                                                                                                   ORIGINAL
REPRODUCE LOCALLY. Include form number and date on all reproductions.            8. KIND OF LOAN
                               U.S. DEPARTMENT OF AGRICULTURE
FSA-1940-17                                           Farm Service Agency                            OL            [{] Regular
(10-26-99)
                                                                                      Type:

                        PROMISSORY NOTE
                                                                                                                    D    Limited Resource
                                                                                              Pursuant to:
1. Name                                                                                  [Z}    Consolidated Farm & Rural Development Act
                    CHEYNE, Scott W. and Janine M.
2. State                                  3. County                                      n      Emergency Agricultural Credit Adjustment Act of 1978


4. Case Number
                OREGON

         43-18-541 94 3899
                                          5. Date
                                                        KLAMATH


                                                      MAY 30, 2006
                                                                                     §
                                                                                  9. ACTION REQUIRING NOTE

                                                                                           r,;ti,J loo,
                                                                                           Subsequent loan         §""'"' """'
                                                                                                                         Reamortization
6. Fund Code                              7. Loan Number                                   Consolidated &                Credit sale

                   44
                                                      t>3
                                                                                     Fl    subsequent loan
                                                                                           Consolidation
                                                                                           Conservation easement
                                                                                                                    R    Deferred payments
                                                                                                                         Debt write down


  FOR VALUE RECENED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in 2316 SOUTH 6TH STREET, SUITE C, KLAMATH FALLS, OR 97601

- - - - - - - - - - - - - , or at such other place as the Government may later designate in writing, the principal sum of
FIFTY-SIX THOUSAND NINE HUNDRED SEVENTY-FIVE DOLLARS AND 95/100
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - dollars
($ 56,975.95                                                       , plus interest on the unpaid principal balance at the RATE of

_F_o_u_R_AN_D_oN_E_-_Q_u_AR_T_E_R_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,.ercent (.______4_._2_5_%) per annum and

ZERO                                                                                                                 -00-
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -dollars
ofNoncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency;not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type ofloan indicated above.

                                                  16
    Principal and interest shall be paid in _ _ _ _ _ _ _ _ installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

$5,216.00                          on 05/30/2007                        5,216.00                             on 05/30/2008

$5,216.00                                                               5,216.00                                  05/30/2010
                                   on 05/30/2009                                                             on

$ N/A                              on                               ; $ N/A                                  on

$ N/A                              on                               ; $ N/A                                  on

$ N/A                              on                                ; $ N/A                                 on

$ N/A                              on                                   N/A                                  on

and$ 5,216 · oo                                  thereafter on MAY 30TH                  of each YEAR                       until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
15                          years from the date of this note, and except that prepayments maybe made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time ofloan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount( s) and date( s) of such advance( s) in the Record of Advances.

                                                                    Position 2




 United States v. Cheyne,                                           Complaint                                        Exhibit B, Page 1 of 3
 1:18-cv-1822
                Case 1:18-cv-01822-CL                                          Document 1-2                            Filed 10/15/18                          Page 2 of 3




 FSA-1940-17 (10-26-99)                                                                                                                                                                 Page 2 of3

    For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
 to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
 new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
 Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
 such new principal shall accrue interest at the rate evidenced by this instrument.

     Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
 deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
 eligible for deferral.

    Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
 Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
 involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
 Borrower to pay the remaining installments as scheduled in this note.

    If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
 as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
 Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
 the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
 the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
 payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
 basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
 between such date and the date of the Treasury check to the holder.

     Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
 otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
 at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
 be immediately due and payable by Borrower to the Government without demand.

    Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
 assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
 consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

    If"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
 "Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
 principal and interest on the following described note(s) or assumption agreement(s) (new terms):


 FUND CODE/                                              INTEREST                      DATE                                                                               LAST INSTALL. DUE
  LOAN NO.                   FACE AMOUNT                   RATE                    (include year)                      ORIGINAL BORROWER                                     (include year)
 44-01                                                          4.25 %                                        SCOTT W. CHEYNE                                                  05/24/2006
                         $102,700.00                                               05/24/2005
                         $                                              %
                         $                                              %
                         $                                              %
                         $                                              %
                         $                                              %
                         $                                              %


      Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
 this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
 loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
 obligations.

     REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower may be able to
 obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
 of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
 is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
 was made to the Borrower as a non-program loan.



  The U.S. Department of Agriculture (USDA) prohibits discriminaUon in all its programs and activities on the basis of race, col or, naUonal origin, gender, religion, age, disability, political beliefs,
  sexual orientation, and marital or family status. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information
  (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at /202) 720-2600 (voice and TDD). To file a complaint of discrimination, write USDA, Director, Office of Civil Rights,
  Room 326-W, Whitten Building, 1400 Independence Avenue, SW, Washington, D.C. 20250-9410 or call /202) 720-5964 (voice or TDD). USDA is an equal opportunity provider and employer.




United States v. Cheyne,                                                                 Complaint                                                         Exhibit B, Page 2 of 3
1:18-cv-1822
                Case 1:18-cv-01822-CL                        Document 1-2                 Filed 10/15/18               Page 3 of 3




   FSA-1940-17      (10-26-99)                                                                                                        Page 3 of3

        HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
   this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
   the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If(!) the
   term of the loan exceeds January 1, 1990, but not Janua1y 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
   erodible land that is exempt from the restrictions of Exhibit M until either January 1, 1990, or two years after the Natural Resources
   Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
   the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
   Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
   appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the tenn of the loan exceeds January 1, 1995,
   Borrower further agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
   erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
   in accordance with NRCS's requirements.

      DEFAULT: Failure to pay when due any debt evidenced by this note or perfonn any covenant of agreement under this note shall constitute
   default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
   otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
   DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

      This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
   Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofloan as indicated in the "Kind of Loan"
   block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
   the express provisions of this note.


   Presentment, protest, and notice are waived.



       (SEAL)
                                                                         SCOTT W'iti,,EYNE                                                 (Borrower)
                                                         qJ   ~c.Q-C---~1/
                                                                 JANNE M. C@)ZYNE


                                                                         PO BOX 448
                                                                         MIDLAND, OR         97634




                                                              RECORD OF ADVANCES
          AMOUNT                    DATE                    AMOUNT                    DATE               AMOUNT                         DATE
 IJ;                                                 $                                             $
 ~                                                   $                                             $
 ll>                                                 $                                             $
 ~                                                   $                                             $
                                                                                      TOTAL        $




United States v. Cheyne,                                            Complaint                                       Exhibit B, Page 3 of 3
1:18-cv-1822
               Case 1:18-cv-01822-CL                  Document 1-3              Filed 10/15/18            Page 1 of 5



                                                                                                       Vol M05          Page_ 38380
                                                                                                                              __

    USDA-FmHA
    Form FmHA 1927-1 OR
                                                                 Position 5                Recorded 0512519_5       ~:62£
                                                                                           State of Oregon, County of Klamath

                                                                                           Vol MOS Pg ,9,f3 X't) - 'fl!!__
                                                                                                                           m
    (Rev. 9-92)                                                                            Linda Smith, County Clerk
                                                                                           Fee$ t{/~        # of Pgs $'
                                                                                                                           --'=----

                                      REAL ESTATE MORTGAGE FOR OREGON


             THIS MORTGAGE is made and entered into by _S_C_O_T_T_W_._CH_E_Y__N_E_a_n_d~JA=N~I_N_E_W~._C_H_EY
                                                                                                            __N_E~--

               husband and wife

    residing in    KLAMATH                                                                         County, Oregon, whose post office

  address is            PO BOX 448 MIDLAND                                            , Oregon 97634 , herein
ff, called "Borrower," and the United States of America, acting through the Farmers Home Administration·, United
./
   States Department of Agriculture, whose mailing address is 2316 S 6th Street, Suite C, Klamath Falls,

    - - - - - - - - - - - - - - - - - - - - - ' Oregon 97601                              , herein called the "Government," and:,
          WHEREAS Borrower is indebted to the Government, as evidenced by one or more promissory note(s) or assumption
    agreement(s) or any shared appreciation or recapture agreement, herein called "note," which has been executed by Borrower, is
    payable to the order of the Government, authorizes acceleration of the entire indebtedness at the option of the Government upon
    any default by B01Tower, and is described as follows:
                                                                                                                    Due Date of Final
    Date of Instrument                                    Principal Amount                                             Installment
     05/24/2005                                             $102,700.00                                              05/24/2006




           (The interest rate for limited resource farm ownership or limited resource operating loan(s) secured by this instrument may
    be increased as provided in the Farmers Home Administration regulations and the note.)
           And the note evidences a loan to Borrower, and the Government, at any time, may assign the note and insure the payment
    thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949, or any other statutes
    administered by the Farmers Harrie Administration;
           And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
    Government, or in the event the Government should assign this instrument without insurance of the note, this instrument shall
    secure payment of the note; but when the note is held by an insured holder, this instrument shall not secure payment of the note
    or attach to the debt evidenced thereby, but as to the note and such debt shall constitute an indemnity mortgage to secure the
    Government against loss under its insurance contract by reason of any default by Borrower;
           And this instrument also secures the recapture of any deferred principal and interest or of any interest credit and subsidy
    which may be granted to the Bmrnwer by the Government pursuant to 42 U.S.C. §§ 1472 (g) or 1490a, respectively, or any amount
    due under any Shared Appreciation/Recapture Agreement entered into pursuant to 7 U.S.C. § 2001.
           NOW THEREFORE, in consideration of the loan(s) and (a) at all times when the note is held by the Government, or in the
    event the Government should assign this instrument without insurance of the payment of the note, to secure prompt payment of
    the note and any renewals and extensions thereof and any agreements contained therein, (b) at all times when the note is held by
    an insured holder, to secure performance of Borrower's agreement herein to indemnify and save harmless the Government against
    loss under its insurance contract by reason of any default by the Borrower, and (c) in any event and at all times to secure the prompt
    payment of all advances and expenditures made by the Government, with interest, as hereinafter described, and the performance
    of every covenant and agreement of Borrower contained herein or in any supplementary agreement, Borrower does hereby grant,
    bargain, sell, convey, mortgage and assign with general warranty unto the Government the following property situated in the State
    of Oregon, County(ies) of _ _ _ _K_L_Af_'IA_T_H____________________________




                                                                                                            FmHA 1927-1 OR (Rev. 9-92)




 United States v. Cheyne,                                    Complaint                                 Exhibit C, Page 1 of 5
 1:18-cv-1822
               Case 1:18-cv-01822-CL                      Document 1-3                Filed 10/15/18             Page 2 of 5




                           See attached Exhibit "A" Legal Descriptions




together ,vith all rights (including the right to mining products, gravel, oil, gas, coal or other minerals), interests, easements,
hereditaments and appurtenances thereunto belonging, the rents, issues, and profits thereof and revenues and income therefrom
(including any Government payments contingent on an agreement to restrict the use of the land), all improvements and personal
property now or later attached thereto or reasonably necessary to the use thereof, including, but not limited to, irrigation systems,
including pumps, motors, electrical panels, pipe, sp1inklers, and other accessories pertaining thereto; milking, milk handling, and milk
storage systems, and other accessories pe11aining thereto; manure handling systems; livestock feeding systems; ranges., refrigerators,
clothes washers, clothes dryers, or carpeting purchased or financed in whole or in part with loan funds, whether or not attached to the
real estate; all water, water rights, waterce11ificates, water pe1111its, water allotments, and water stock pertaining thereto, no matter how
evidenced; and all payments at any time owing to B01Tower by virtue of any sale. lease, transfer, conveyance, or condemnation of any
part thereof or interest therein-all of which are herein called "the property";
       TO HA VE AND TO HOLD the property unto the Government and its assigns forever in fee simple.
       IN ADDITION to its other rights, the Government is hereby granted a security interest in the above-described prope11y pursuant
to ORS 79.1010 - 79.5070.
       BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE
TITLE to the prope11y to the Government against all lawful claims and demands whatsoever except any liens, encumbrances,
easements, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
       ( l J To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save hai111less the
Government against any loss under its insurance of payment of the note by reason of any default by Borrower. At all times when the
note is held by an insured holder, Borrower shall continue to make payments on the note to the Government, as collection agent for
the holder.
       (2) To pay to the Government such fees and other charges as may now or hereafter be required by regulations of the Fa1111ers
Horne Administration.
       (3) If required by the Government, to make additional monthly payments of 1/l 2 of the estimated annual taxes, assessments,
insurance premiums and other charges upon the mortgaged premises.
       (4) Whether or not the note is insured by the Government. the Government may at any time pay any other amounts including
advance for payment of prior and/or junior liens, required herein to be paid by Borrower and not paid by B01rnwer when due, as well
as any costs and expenses for the preservation, protection, or enforcement of this lien, as advances for Borrnwer's account. All such
advances shall bear interest at the rate borne by the note which has the highest interest rate.
       (5) All advances by the Government, including advance for payment of prior and/or junior liens, in addition to any advances
required by the tenns of the note, as described by this instrument, with interest shall be immediately due and payable by Borrower to
the Government without demand at the place designated in the latest note and shall be secured hereby. No such advance by the
Government shall relieve Borrower from breach of Bonower's covenant to pay. Any payment made by Borrower may be applied on
 the note or any indebtedness to the Government secured hereby, in any order the Government determines.
       (6) To use the loan evidenced by the note solely for purposes authorized by the Government.
       (7) To pay when clue all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or assessed against the
 property, including all charges and assessments in connection with water, water rights, and water stock pertaining to or reasonably
 necessary to the use of the real prope11y desc1ibed above, and promptly deliver to the Government without demand receipts evidencing
 such payments.
       (8) To keep the property insured as required by and under insurance policies approved by the Government and, at its request,
 to deliver such policies to the Government.
        (9) To maintain improvements in good repair and make repairs required by the Government; operate the property in a good
 and husbandmanlike manner; comply with such fm111 conservation practices and fam1 and home management plans as the Government
 from time to time may prescribe; and not to abandon the property, or cause or pem1it waste, lessening or irnpairn1ent of the security
 covered hereby, or, without the written consent of the Government, cut, remove, or lease any timber, gravel, oil, gas, coal, or other
 minerals except as may be necessary for ordinary domestic purposes.
        (10) To comply with all laws, ordinances, and regulations affecting the property.
        (i 1) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection of the lien and
 priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supplementary agreement
 (whether before or after default), including but not limited to costs of evidence of title to and survey of the property, costs of recording
 this and other instruments, attorneys' fees, trustees' fees, com1 costs, and expenses of advertising, selling, or conveying the prope11y.
        ( 12) Except as otherwise provided in the Farn1ers Horne Administration regulations, neitherthe property nor any portion theieof
 or interest therein shall be leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of
 the Government. The Government shall have the sole and exclusive rights as mortgagee hereinuncler, including but not limited to the
 power to grant consents, partial releases, subordinations, and satisfaction, and no insured holder shall have any right, title or interest



      18t8E
  United States v. Cheyne,                                       Complaint                                    Exhibit C, Page 2 of 5
  1:18-cv-1822
           Case 1:18-cv-01822-CL                      Document 1-3               Filed 10/15/18             Page 3 of 5




                                                                                                                             38382
  in or to the lien or any benefits hereof. All rents, profits, and income, including any amounts arising out of an agreement by which the
  Borrower substantially reduces its use of the property in return for payments, are hereby assigned to the Government for the purpose
  of discharging the debt hereby secured. Permission is hereby given to the Borrower, so long as no default exists hereunder, to collect
  such rents, profits and income for use in accordance with the provisions of the bmrnwer's agreement with Farn1ers Home
  Administration and the applicable regulations.
         (13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the covenants and
  agreements contained herein or in any supplementary agreement are being performed.
          (14) This instrument secures to the Government the repayment of the debt evidenced by the note, including all adjustments,
  1enewals, extensions or modifications in the interest rate, payment terms or balance due on the loan; the payment of all other sums,
  with interest, advanced under paragraph 4; and the pe1fo1mance or B01Tower's covenants and agreements under this instrument and
  the note. The Government may (a) adjust the interest rate, payment, te1ms or balance due on the loan, (b) increase the mortgage by
  an amount equal to deferred interest on the outstanding principal balance, (c) extend or defer the maturity of, and renew and reschedule
  the payments on, the debt evidenced by the note or any indebtedness to the Government secured by this instrument, (d) release any
  party who is liable under the note or for the debt from liability to the Government, (e) release portions of the property and subordinate
  its lien, and (f) waive any other of its rights under this instrument. Any and all this can and will be done without affecting the lien or
  the priority of this instrnment or Borrower's or any other party's liability to the Government for payment of the note or debt secured
  by this instrument unless the Government says otherwise in writing. HOWEVER, any forbearance by the Government-whether once
  or often-in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall not be a waiver of or
  preclude the exercise of any such right or remedy.
          (15) If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a production credit
  association, a Federal land bank, or other responsible cooperative or private credit source, at reasonable rates and terms for loans for
  similar purposes and periods of time, Borrower will, upon the Governments's request, apply for and accept such loan in sufficient
  amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be purchased in a cooperative lending
  agency in connection with such loan.
          ( 16) Default hereunder shall constitute default under any other real estate or crop or chattel security instrument held or insured
  by the Government and executed or assumed by Bmrnwer, and default under any such other security instrnment shall constitute default
  hereunder.
          (17) SHOULD DEFAULT occur in the pe1formance or discharge of any obligation in this instrument or secured by this
  instrument, or should any one of the parties named as Borrower die or be declared an incompetent, a bankrupt, or an insolvent, or make
  an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare the entire amount
  unpaid under the note and any indebtedness to the Government hereby secured immediately clue and payable, (b) for the account of
   Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the prope1ty, (c) upon
  application by it and production of this instrument without other evidence and without notice of hearing of said application, have a
  receiver appointed for the prope1ty, with the usual powers ofreceiver, in like cases, (d) foreclose this instrument as provided herein
  or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
          ( l 8) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses incident
  to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent comt to be so paid, (c) the
  debt evidenced by the note and all indebtedness to the Government secured hereby, (d) inferior liens of record requited by law or a
  competent court to be so paid, (e) at the Government's option, any other indebtedness of Bonower owing to or insured by the
  Government, and (f) any balance to Borrower. At foreclosure or other sale of all or any part of the property, the Government and its
  agents may bid and purchase as a stranger and may pay the Government's share of the purchase price by crediting such amount on
  any debts of Bo1rnwer owing to or .insured by the Government, in the order prescribed above.
          ( 19) Borrower agrees that the Government will not be bound by any present or future laws, (a) providing for valuation, appraisal,
   homestead or exemption of the property, (b) prohibiting maintenance of an action for a deficiency judgement or limiting the amount
   thereof or the time within which such action may be brought, (c) prescribing any other statute of limitations, (d) allowing any right
   of redemption or possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation
   impose, incluc.Jing the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Bonower
  expressly_ waives the benefit of any such State law. Borrower hereby relinquishes, waives, and conveys all rights, inchoate or
   consummate, of descent, dower, and curtesy.
           (20) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or repair of
   property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling
   and has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Bmrnwer will, after receipt
   of a bona fide offer, refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling
   to anyone because of race, color, religion, sex, national 01igin, age, handicap, or familial status, and (b) Borrower recognizes as illegal
   and hereby disclaims, and will not comply with or attempt to enforce any restrictive covenants on the dwelling relating to race, color,
   religion, sex, national origin. age, handicap, or familial status.
           (21) Bo1TOwer fu1ther agrees that the loan( s) secured by this instrument will be in default should any loan proceeds be used for
   a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural
   commodity, as fmther explained in 7 CFR Pmt 1940, Subpart G, Exhibit M.
           (22) This instrument shall be subject to the present regulations of the Farmers Home Administration, and to its future regulations
   not inconsistent with the express provisions hereof.
           (23) Notices given hereunder shall be sent by ce1tifiecl mail, unless otherwise required by law, addressed, unless and until. some
   other address is designated in a notice so given, in the case of the Government to Fanners Home Administration, United States
   Department of Agriculture, at the mailing address mentioned above, and in the case ofB01rnwer at the address shown in the Fanners
   Home Administration Finance Office records (which normally will be the same as the post office address shown above).
           (24) If any provision of this instrument or application hereof to any person or circumstances is held invalid, such invalidity will
    not affect other provisions or applications of the instrument which can be given effect without the invalid provision or application, and
    to that encl the provisions hereof are declared to be severable.




United States v. Cheyne,                                     Complaint                                   Exhibit C, Page 3 of 5
1:18-cv-1822
                Case 1:18-cv-01822-CL                    Document 1-3             Filed 10/15/18            Page 4 of 5




     EXECUTED this                               24th                   date of       Ma_Y_ _ _ _ _ _ _ _ _ , 19200;5

                     Partnership or Corporation                                             Individual(s)         38383
                        (Name of Borrower)

By: - - - - - - - - - - - - - - - - - -
By:------------------
By: - - - - - - - - - - - - - - - - - - -
Attest:------------------
                      [Corporate Seal]

                                ACKNOWLEDGMENT FOR INDIVIDUALS

STATE OF OREGON                       }    ss:
COUNTY OF KLAMATH
     The foregoing instrument was acknowledged before me this ___2_4_t_h_ _ _ _ day of _ _M_a_,y'---"-_- - - - -
1920.Q'.by      SCOTT W, CHEYNE and JANINE M. CHEYNE, husband and wife
                                                          (Nam of persons acknowledging)

             otarJ)f~J:llAL SEAL
            l:roWlfNA A. CHASE
          NOTARY PUBLIC-OREGON
          COMMISSION NO. 389571
      MY COMMISSION EXPIRES MAR. 17 2009
                                                                                                _a~tJ?Jc._,c_·_,_~________
                                                  My Commission expires _ _&,_,..,__--'/.__._1_.....

                                   ACKNOWLEDGMENT FOR A PARTNERSHIP

STATE OF OREGON
COUNTY OF _ _ _ _ __                  }ss:

     The foregoing instrument was acknowledged before me this _ _ _ _ _ _ _ _ _ _ _ _ day of _ _ _ _ _ _ __

19 _ _ by - - - - - - - - - - - - - - - - on behalf of - - - - - - - - ~ -                                         a partnership,
              (Names of acknowledging partners)             (Name of partnership)


             [Notary Seal]
                                                                   Notary Public of and for the State of Oregon

                                                  My Commission expires - - - - - - - - - - - - - - - - - -

                                   ACKNOWLEDGMENT FOR A CORPORATION

STATE OF OREGON
COUNTY OF _ _ _ _ __                      }ss:

     The foregoing instrument was acknowledged before me this                                        day of ________
19~ by _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                (Name of C017Jorate Officer)                                           (Title of C017Jorate Officer)

of-------------                                   , a - - - - ~ - - - - - - - corporation, on behalf of the corporation,
              (Name of Corpora/Jon)                       (State of Inc01poration)


             [Notary Seal]
                                                                   Notary Public of and for the State of Oregon

                                                   My Commission expires - - - - - - - - - - - - - - - - - - - -




  United States v. Cheyne,                                     Complaint                               Exhibit C, Page 4 of 5
  1:18-cv-1822
        Case 1:18-cv-01822-CL            Document 1-3        Filed 10/15/18       Page 5 of 5




                                                                                   38384
     Continuation and became a part ofUSDA-FmHA 1927-1 OR
     CHEYNE, Scott W. and Janine M.



                                        EXHIBIT "A"
                                     LEGAL DESCRIPTION


     A parcel ofland situate in Section 27, Township 40 South, Range 9 East of the
     Willamette Meridian, Klamath County, Oregon, being more particularly described as
     follows:

     Beginning at the Y4 Section comer common to Sections 22 and 27, Township 40 South,
     Range 9 East of the Willamette Meridian, thence South O degrees 31' 15" East along the
     North-South centerline of said Section 27, 3421.73 feet to a point; thence South 38
     degrees O1' West 431.2 feet to a point on the Northerly right of way line of the Lower
     Klamath Lake Road, as the same is presently located and constructed, thence
     Northwesterly along said Northerly right of way line 1830 feet, more or less, to a point on
     the East-West centerline of said Section 27; thence North 89 degrees 32'50" East along
     said East-West centerline 414.50 feet to the center West 1/16 comer of said Section 27;
     thence North O degrees 21 '10" West 2634.13 feet to the West 1/16 comer common to
     Sections 22 and 27; thence North 89 degrees 51 '30" East, 1301.60 feet to the point of
     beginning.




United States v. Cheyne,                      Complaint                        Exhibit C, Page 5 of 5
1:18-cv-1822
                    Case 1:18-cv-01822-CL                          Document 1-4             Filed 10/15/18                   Page 1 of 5


                                                                                                         ~'

                                                                                                    Mf         11200
                                   Position 5                                                       Klam'ath County, Oregon
 FSA 1927-lM OR                                                                                    06/02/2006 09:37:41 AM
 (05-12-05)
                                                                                                   Pages 5         Fee: $41.00
        UNITED STATES DEPARTMENT OF AGRICULTURE
                     Farm Service Agency



                 MORTGAGE FOR OREGON                                  ~   Urud             @    ld    ~P.'-

                                                                         )1.e,_<.A/U '),U2.-;f..v/',J.,,(,u'..V
                                                                       .IM.--ClxJ ~                                                   JUN - 7 2006
After recording, return this document to:
                                                                       ~ {!_o.,~                      (/1,'kf
      USDA/Farm Service Agency                                            {p,-1 o-~Be,s-                                           USDA
      2316 South 5th Street                                                                                                 Klamath County FSP..
      Suite C                                                                              ~
      Klamath Falls, OR 97601

                                                                                               This Space Reserved For County Filing Officer Use Only




   THIS MORTGAGE ("instrument") is made on _M_a~y_3_0_ _ __       , 20                06       . The mortgagor is Scott W. Cheyne
and Janine M. Cheyne, husband and wife
                                    ("Borrower") whose mailing address is              PO Box 448, Midland, OR                      97634
                                                                                               . This instrument is given to the United States of America,
acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at               2 316 South        5th   Street,
Suite C, Klamath Falls, OR 97601

This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by Borrower unless otherwise noted, are payable to the Government, and authorize acceleration of the entire
debt upon any default:

                                                                                                Annual Rate                        Due Date of Final
        Date of Instrument                      Principal Amount                                 of Interest                         Installment
         05/30/2006                              $56,975.95                                      4.250%                            May 30, 2021
         05/30/2006                              $53,200.00                                      5.125%                            May 30, 2007



(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government ~egulations and the note.)

By execution of.this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.

This instrument secures to the Government: (1) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and expenditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In consideration of any loan made by the Government under the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 fil ~- as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to Government the following described property situated in the State of
Oregon, County or Counties of      Klamath

A Parcel of land situate in Section 27, Township 40 South, Range 9 East of the Willamette Meridian,
Klamath County, Oregon, being more particularly described as follows:

Beginning at the 1/4 Section corner common to Sections 22 and 27, Township 40 South, Range 9 East
of the Willamette Meridian, thence South O degrees 31'15" East along the North-South centerline of
said Section 27, 3421.73 feet to a point; thence South 38 degrees 01' West 431.2 feet to a point on
the Northerly right of way line of the Lower Klamath Lake Road, as the same is presently located
and constructed, thence Northwesterly along said Northerly right of way line 1830 feet, more or

Initia~date              ~ #60 ae                                                                                 FSA-1927-1MOR(05-12-05)Pagel of6

  CJ-
      United States v. Cheyne,                                        Complaint                                          Exhibit D, Page 1 of 5
      1:18-cv-1822
                 Case 1:18-cv-01822-CL                        Document 1-4                 Filed 10/15/18              Page 2 of 5




less, to a point on the Wast-West centerline of said Section 27; thence North 89 degrees 32' 50"
East along said East-West centerline 414.50 feet to the center West 1/16 corner of said Section 27;
thence North o degrees 21'10" West 2634.13 feet to the West 1/16 corner common to Sections 22 and
27; thence North 89 degrees 51'30" feet East, 1301.60 feet to the point of beginning.




                                            (For Additional Legal Description, See Exhibit "A" Attached)
together with ail rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), interests, easements, fixtures, hereditaments,
appurtenances, and improvements now or later attached thereto (including, but not limited to, irrigations systems, including pumps, motors, electrical
panels, pipe, sprinklers, and other accessories pertaining thereto; seed cleaning and storage systems, including cleaners, elevators, pipe, scales,
baggers, fans, motors, electrical panels, and other accessories pertaining thereto; milking, milk handling, and milk storage systems, and other
accessories pertaining thereto; manure handling systems; livestock feeding systems; whether or not attached to the real estate), the rents, issues and
profits thereof, revenues and income therefrom, all water, water rights, water certificates, water permits, water allotments, and water stock pertaining
thereto no matter how evidenced, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of any part
thereof or interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement under the
Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not limited to
proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances ofrecord.

This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
uniform mortgage covering real property.

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:

           1. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument.
           2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by Government
regulations.
           3. Application of payments. Unless applicable law or Government's regulations provide otherwise all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, etc. Borrower sh,tll pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guaranties and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt whether due or not. The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government. In the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement.

Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents. Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.

I n i t i a ~ date       5 ~6Q ~                                                                               FSA-1927-lM OR (05-12-05) Page 2 of6
    qc
   United States v. Cheyne,                                           Complaint                                     Exhibit D, Page 2 of 5
   1:18-cv-1822
                 Case 1:18-cv-01822-CL                       Document 1-4               Filed 10/15/18              Page 3 of 5




           6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and, at
its request, deliver such policies to the Government. If property is located in a designated flood hazard area, Borrower also shall keep property
insured as required by 42 U.S.C. § 4001 ~ ~- and Government regulations. All insurance policies and renewals shall include a standard mortgagee
clause.
           7. Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
hazard insurance premiums, and costs ofrepair, maintenance, and improvements. All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Government determines.
           8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instruments; attorneys' fees, trustees' fees; court costs, and
expenses of advertising, selling, and conveying the property.
           9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.
           10. Repair and operation of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
Government; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
in a good and husbandlike manner. Borrower shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
for ordinary domestic purposes.
           11. Legal compliance. Borrower shall comply with all laws, ordinances, and regulations affecting the property.
           12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign, sell,
transfer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
           13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being performed.
           14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation. Borrower shall promptly
give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge. If Borrower
learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regulations.
As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and regulations
and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection.
            15. Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the interest
rate, payment, terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
from liability to the Government, (e) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this
instrument. Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower's liability to the
Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
by the Government - whether once or often - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy.
            16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
 credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
 for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
 cooperative lending agency in connection with such loan.
            17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
 Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
 Government's security interest. Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
 forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Government's
 security interest.
            18. False statement. Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to the Government ( or failed to provide the Government with any material information) in connection with the
 loan evidenced by the note.
            19. Cross Collateralization. Default under this instrument shall constitute default under any other security instrument held by the
 Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument.
            20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
 purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
 provided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation.




I n i t i ~ date         S' 3 6 -Ol,                                                                        FSA-1927-lM OR (05-12-05) Page 3 of 6




   United States v. Cheyne,                                         Complaint                                    Exhibit D, Page 3 of 5
   1:18-cv-1822
                 Case 1:18-cv-01822-CL                        Document 1-4                 Filed 10/15/18              Page 4 of 5




            21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer,
refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.
            22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Government's Finance Office records
(which normally will be the same as the mailing address shown above).
            23. Governing law; severability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. This instrument shall be
subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof. All powers and
agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
this instrument are cumulative to remedies provided by law.
            24. Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
this instrument but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
without that Borrower's consent.
            25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
such conveyance.
            26. Time is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:

            27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law; and (e) enforce any
and all other rights and remedies provided herein or by present or future law.
            28. State law. Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.
            29. Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument. Upon default, the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
the rents with any other funds. Any amounts collected shall be applied at the Government's discretion first to costs of managing, protecting and
preserving the property, and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
note(s). Borrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice, Borrower will endorse and deliver to
the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment.
            30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment of:
( a) costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by law or a competent court to be so paid,
(c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law or a
 competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government and (f) any balance to Borrower. If the
 Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the purchase
price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




l n i t i ~ dot,        0 ::30 0 lP                                                                            FSA-1927-lM OR (05-12-05) Page 4 of 6




   United States v. Cheyne,                                          Complaint                                      Exhibit D, Page 4 of 5
   1:18-cv-1822
                  Case 1:18-cv-01822-CL                           Document 1-4                  Filed 10/15/18                 Page 5 of 5




By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
recorded with this instrument.

                               For Entities:                                                                         For Individuals:


                            (Name of Borrower)


By: - - - - - - - - - - - - - - - - (SEAL)


By: - - - - - - - - - - - - - - - - - (SEAL)


By: - - - - - - - - - - - - - - - - (SEAL)


A t t e s t : - - - - - - - - - - - - - - - - - (SEAL)                                - - - - - - - - - - - - - - - - - - - (SEAL)

                               [Entity Seal]



                                                                    ACKNOWLEDGMENTS

STATE OF OREGON
                                                      }    ss.            (Individuals)
COUNTY OF           KLAMATH

On this       30TH          day of _MA_Y_ _ _ _ __                 , 20    06     , before me personally appeared        SCOTT W. CHEYNE AND JANINE
M. CHEYNE, husband and wife
                                                (Name(s) ofpersons aclmowledging)                                                               ~
known to me to be the same person ~ e - name is subscribed to the foregoing instrument, and acknowledged that he, she,                          v~          signed and
delivered the instrument as his, her, o ~ e e and voluntary act, for the uses and purposes set forth.


                                           OFFICIAi.SEAL
                                         ROWENA A. CHASE                              f
                                                                                       ~/PAAAJ/                      /l ~
                                                                                                                  ROWENA A.        CHASE
                                     NOTARY PUBLIC-OREGON                                     NOTARY PUBLIC of and for the State of Oregon
                                     COMMISSION NO. 389571                             My Commission expires: 03/17/2009
                               MY COMMISSION EXPIRESMAR.17 2009                                               ------------



STATE OF OREGON
                                                       }    ss.           (Partnership)
COUNTY OF


The foregoing instrument was acknowledged before me this                               day of                                    ,20    - - ,by
                                                                                                                                                             , Partners,
                                                           (Names of acknowledging partners)

on behalf of - - - - - - - - - - - - - - - - - , - - - , - - - - - - - - - - - , a (n)                                                                      Partnership.
                                                   (Name ofpartnership)                                             (State in which partnership created)




                                                                                                   NOTARY PUBLIC of and for the State of Oregon
                                                                                          My Commission expires: - - - - - - - - - - - - - - -


Note: Page ~ l i e s to corporation, limited liability company and trust entities only, and will not be recorded for individuals or partnership entities.

Initiaq_t:lL date        5; 5() 0(,..                                                                                 FSA-1927-lM OR (05-12-05) Page 5 of6




   United States v. Cheyne,                                               Complaint                                        Exhibit D, Page 5 of 5
   1:18-cv-1822
                                                                         CIVIL COVER SHEET
                                 Case 1:18-cv-01822-CL                              Document 1-5                 Filed 10/15/18                    Page 1 of 1
JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                        DEFENDANTS


   (b) County of Residence of First Listed Plaintiff                                                     County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State           1              1   Incorporated or Principal Place          4      4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place          5          5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                            6          6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                          Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                     365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                28 USC 157                       3729(a))
  140 Negotiable Instrument               Liability                   367 Health Care/                                                                                   400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                 Pharmaceutical                                                PROPERTY RIGHTS                  410 Antitrust
      & Enforcement of Judgment           Slander                         Personal Injury                                               820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’               Product Liability                                             830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                   368 Asbestos Personal                                             835 Patent - Abbreviated         460 Deportation
      Student Loans                  340 Marine                           Injury Product                                                    New Drug Application         470 Racketeer Influenced and
      (Excludes Veterans)            345 Marine Product                   Liability                                                     840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                       LABOR                      SOCIAL SECURITY                  480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle                370 Other Fraud              710 Fair Labor Standards             861 HIA (1395ff)                 490 Cable/Sat TV
  160 Stockholders’ Suits            355 Motor Vehicle                371 Truth in Lending              Act                             862 Black Lung (923)             850 Securities/Commodities/
  190 Other Contract                     Product Liability            380 Other Personal           720 Labor/Management                 863 DIWC/DIWW (405(g))               Exchange
  195 Contract Product Liability     360 Other Personal                   Property Damage               Relations                       864 SSID Title XVI               890 Other Statutory Actions
  196 Franchise                          Injury                       385 Property Damage          740 Railway Labor Act                865 RSI (405(g))                 891 Agricultural Acts
                                     362 Personal Injury -                Product Liability        751 Family and Medical                                                893 Environmental Matters
                                         Medical Malpractice                                            Leave Act                                                        895 Freedom of Information
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           FEDERAL TAX SUITS                    Act
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement              870 Taxes (U.S. Plaintiff        896 Arbitration
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act                  or Defendant)                899 Administrative Procedure
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              871 IRS—Third Party                  Act/Review or Appeal of
  240 Torts to Land                  443 Housing/                        Sentence                                                           26 USC 7609                      Agency Decision
  245 Tort Product Liability             Accommodations              530 General                                                                                         950 Constitutionality of
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                           State Statutes
                                         Employment                  Other:                        462 Naturalization Application
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration
                                         Other                       550 Civil Rights                  Actions
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                    3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding              State Court                            Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                     (specify)                        Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                   JUDGE                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
